UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4735



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY JAMES WITHERSPOON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00372-JAB)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmy James Witherspoon appeals the 240-month sentence

imposed after he was convicted by a jury of one count of possession

of a firearm after having been convicted of a crime punishable by

more than one year of imprisonment, in violation of 18 U.S.C.

§ 922(g) (2000).   The district court concluded that Witherspoon

qualified for sentencing as an armed career criminal pursuant to 18

U.S.C.A. § 924(e) (West 2000 & Supp. 2006).

          On appeal, Witherspoon asserts that his sentence was

unconstitutionally enhanced based upon facts, his qualifying prior

convictions, that were not alleged in the indictment, admitted by

him, or found by a jury beyond a reasonable doubt.      Witherspoon

does not assert that his prior convictions are not valid predicates

for sentencing as an armed career criminal, but states only a legal

challenge to his sentence. Witherspoon’s argument is foreclosed by

our decisions in United States v. Thompson, 421 F.3d 278 (4th Cir.

2005), cert. denied, 126 S. Ct. 1463 (2006), and United States v.

Cheek, 415 F.3d 349, 352-53 (4th Cir.), cert. denied, 126 S. Ct.

640 (2005).

          We therefore affirm Witherspoon’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED


                              - 2 -